             Case 3:15-md-02672-CRB Document 7372 Filed 04/29/20 Page 1 of 3




     ERIC D. PEARSON, Pro Hac Vice
 1   CHARLES MILLER, ESQ./SBN: 276523
     HEYGOOD, ORR & PEARSON
 2   6363 North State Highway 161
     Suite 450
 3   Irving, Texas 75038
     Telephone: (214) 237-9001
 4   Facsimile: (214) 237-9002
 5   Craig M. Patrick, SBN 255849
     PATRICK LAW FIRM, P.C.
 6   6244 E. Lovers Lane
     Dallas, Texas 75214
 7   Telephone: (214) 390-3343
 8   Facsimile: (469) 914-6565
     craig@patricklaw.com
 9
     Attorneys for Plaintiffs
10
                                UNITED STATES DISTRICT COURT
11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   SAN FRANCISCO DIVISION
12
13   IN RE: VOLKSWAGEN “CLEAN DIESEL”                        Case No. 3:15-md-02672-CRB
     MARKETING, SALES PRACTICES, AND
14   PRODUCTS LIABILITY LITIGATION
15   This Document Relates to:                     )         RULE 41(a)(1) NOTICE OF
16                                                 )         VOLUNTARY DISMISSAL
                                                   )         WITH PREJUDICE AS TO
17   Alfaro, et al. v. Volkswagen Group of         )         CERTAIN PLAINTIFFS’ CLAIMS
     America, Inc., et al                          )
18   Case No. 3:17-cv-01490                        )
19
20                     RULE 41(a)(1) NOTICE OF VOLUNTARY DISMISSAL
21                 WITH PREJUDICE AS TO CERTAIN PLAINTIFFS’ CLAIMS
22
23          Pursuant to Fed. R. Civ. P. 41(a)(1), certain Plaintiffs listed below file this Notice of

24   Voluntary Dismissal With Prejudice, of the claims brought by the plaintiffs pertaining to the
25   specific vehicles identified as follows:
26
            1. Eugene Alfaro, 2012 Jetta
27
            2. Leilana Alfaro, 2012 Jetta
28



                                                       -1-
            Case 3:15-md-02672-CRB Document 7372 Filed 04/29/20 Page 2 of 3




 1
 2
 3          Defendants have not filed an answer or a motion for summary judgment in this action.
 4
     Therefore, under Fed. R. Civ. P. 41(a)(1), the plaintiffs identified above have the right to
 5
     voluntarily dismiss their claims with prejudice.
 6
            This action includes claims filed by multiple plaintiffs.        This Notice of Voluntary
 7
 8   Dismissals With Prejudice does not impact or affect the claims of the other plaintiffs, which remain
 9   pending.
10
     DATED: April 29, 2020.
11
                                                   Respectfully submitted,
12
13                                                 /s/ Charles Miller________________
                                                   Charles Miller, SBN 276523
14                                                 charles@hop-law.com
15                                                 Eric D. Pearson
                                                   eric@hop-law.com
16                                                 HEYGOOD, ORR & PEARSON
                                                   6363 North State Highway 161
17                                                 Suite 450
                                                   Irving, Texas 75038
18                                                 Telephone: (214) 237-9001
                                                   Facsimile: (214) 237-9002
19
                                                   Craig M. Patrick, SBN 255849
20                                                 PATRICK LAW FIRM, P.C.
                                                   6244 E. Lovers Lane
21                                                 Dallas, Texas 75214
                                                   Telephone: (214) 390-3343
22                                                 Facsimile: (469) 914-6565
                                                   craig@patricklaw.com
23
24                                                 ATTORNEYS FOR PLAINTIFFS
25
26
27
28



                                                        -2-
            Case 3:15-md-02672-CRB Document 7372 Filed 04/29/20 Page 3 of 3




 1
 2
 3
 4
 5
 6
                                     CERTIFICATE OF SERVICE
 7
 8
            I hereby certify that on the 29th day of April, 2020, I filed the foregoing from the Service
 9
     List and a copy has been served on all Parties required to be served by electronically filing with
10
     the Clerk of the Court of the U. S. District Court for the Northern District of California, San
11
12   Francisco Division, by using the CM/ECF system.

13                                                        /s/ Charles Miller________________
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -3-
